                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:18CR215 SNLJ
                                                   )
SHANNON RENNEE BRADLEY,                            )
                                                   )
               Defendants.                         )


                                              ORDER


       This case is before the Court on "Report and Recommendation" of the Magistrate Judge,

#88, to which the government filed an "Objection," #90, and defendant Bradley, a "Response in

Opposition" thereto, #91. This Court adopts the Report and Recommendation (R &R) in its

entirety except for its ultimate conclusion that "the Government's Motion for Order Requiring

Disclosure of Medical Documents should be Denied," and the reasons therefor. This Court

instead grants the government's motion.

       Defendant is charged with distribution of a mixture or substance containing a detectable

amount of heroin and fentanyl, with death resulting. The government seeks medical records from

defendant's health care providers in support of its investigation into the fatal overdose of a woman

who allegedly bought from defendant the heroin and fentanyl that caused her death.                The

uncontested facts are that a few days after the victim's death, defendant was arrested at a gas station

parking lot. According to the R & R,
       When officers approached the vehicle, Bradley was sitting in the passenger seat.
       As they were taking Bradley into custody, officers saw her place several capsules
       down the front of her pants. After being transported to the jail, a female jailer
       removed some of the capsules that Bradley had placed in her pants, but others had
       started to dissolve inside her vagina. Concerned that the capsules might contain
       fentanyl, officers took Bradley to a hospital for medical care. Several capsules were
       also found on the front seat of the vehicle and were tested . . .Detective Burton
       stated that the capsules tested positive for heroin and fentanyl.


       Defendant objects to the disclosure of the medical records because the records "are

protected health information under the Health Insurance Portability and Accountability Act of

1996 (HIPAA), 45 C.F.R. sec. 164.502. However, defendant concedes that there are several

instances where disclosure is permitted, which include disclosure for "law enforcement

purposes," 45 C.F.R. sec. 164.512(f), and specifically for potential use in a criminal prosecution.

See United States v. Crippen; 627 F.3d 1056, 1064 (8th Cir. 2010). Under sec.

164.512(f)(1)(ii)(C), cited in the R & R, the information sought must be relevant and material to

the law enforcement inquiry, and the request must be specific and limited in light of the

information sought. The government, however, maintains that this part of the regulation adds

unnecessary elements which apply only to “an administrative request… a civil or an authorized

investigative demand, or similar process authorized under law,” and that the request here “is not

for a civil or administrative purpose but is for a criminal matter.” In fact, the Government’s

original motion invoked sec. 164.512(f)(1)(ii)(A)—not sec. 164.512(f)(1)(ii)(C) as applied by the

Magistrate Judge—which pertains not to administrative requests, but to disclosures imposed by

court order. Regardless, the government contends that the requirements of sec.

164.512(f)(1)(ii)(C) are met.

       The Magistrate Judge disallowed the request stating:
       While the information sought by the government may serve the law enforcement
       purpose of acquiring incriminating evidence against [Bradley], this purpose does
       not outweigh her right to privacy of her medical records. The government’s
       request is broad. It seeks “the medical records pertaining to her examination and
       treatment.” These medical records could include a history taken by the treating
       physician, statement made by the defendant to assist in her treatment regarding
       why she is being treated and other information that would not be relevant to the
       law enforcement inquiry. In addition, there is no evidence before the court that
       the medical records contain information regarding the composition of the drugs
       found in her possession.

       To the contrary, the government argues that its request "is specific and limited in scope"

and "does not seek defendant Bradley's entire medical history but just . . those records relating to

examination and treatment arising out of the . . . incident in which she attempted to [sic] dispose

of evidence down her pants," thus necessitating a medical examination "before proceeding to

jail." This Court agrees with the government. Of course, a suspect's effort to hide or destroy

incriminating evidence is itself evidence of guilt. Moreover, the request is not overbroad and is

limited strictly to gathering such clearly relevant material and probative evidence in the case,

which certainly is an exception to HIPAA confidentiality. To be sure, HIPAA “was not

intended to be a means for evading prosecution in criminal proceedings,” U.S. v. Zamora, 408

F.Supp.2d 295, 298 (S.D. Tex. 2006), and “any privacy interest patients have in their medical

records is trumped” when the information sought is “relevant and material to a legitimate law

enforcement inquiry.” In re: Grand Jury SUBPOENA John Doe, 197 F.Supp.2d 512, 515 (E.D.

Va. 2002). And here, to the extent a balancing approach is required despite the HIPAA

exception, the law enforcement interest is compelling and clearly outweighs defendant's privacy

interest. Finally, although the Magistrate Judge observes that there is no evidence before the

Court that the medical records contain information regarding the composition of the drugs found

in her possession, that is exactly the evidence the government seeks. Accordingly, this Court will
exercise its authority under sec. 164.512(f)(1)(ii)(A) to order the disclosure of the medical

records the government seeks in its motion.

       For the foregoing reasons, the government's motion is granted.

SO ORDERED this 3rd day of July, 2019



                                              STEPHEN N. LIMBAUGH, JR.
                                              UNITED STATES DISTRICT JUDGE
